Criminal prosecution tried upon a warrant charging the defendant with fraudulently obtaining goods by means of a worthless check in violation of C. S., 4283.
The defendant was convicted of uttering a worthless check, with knowledge of its worthlessness, in violation of chapter 62, Public Laws 1927.
From the judgment rendered, the defendant appeals, assigning as error the refusal of the court to dismiss the action as in case of nonsuit.
The defendant was indicted under one statute and convicted under another. The two are not the same. There is a fatal variance between the indictment and the proof. S. v. Corpening, 191 N.C. 751, 133 S.E. 14. The Attorney-General confesses error. The demurrer to the evidence will be sustained here as provided by C. S., 4643.
Reversed.